Title: To John Adams from Timothy Pickering, 30 March 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State March 30. 1799.

I have the honor to inclose three draughts of a letter to the Queen of Portugal, in answer to hers of the 12th of October last, now inclosed, which the Chevalier de Freire handed to me since your departure, with an open copy of which he has favoured me with the inclosed translation; stating the birth of a grandson.
The Chevalier about the time of your departure was going to wait on you to mention that he had received from his court leave of absence from the United States; and that he proposed to embark with his family the latter end of April or beginning of May. He has desired me to communicate this information to you.
None of the armed insurgents who rescued the Marshal’s prisoners having surrendered themselves, the troops will next week march to Northampton & the adjoining counties in Pennsylvania.
I have the honor to be with great respect, / sir your most obt. servt.

Timothy Pickering